Citation Nr: 9925485	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-20 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a herniated disc at C5-
6.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  
The veteran served in active service from April 1970 to 
December 1971.

The Board notes that in a January 1998 rating decision the RO 
denied the veteran service connection for right ear hearing 
loss, and denied increased evaluations for left ear hearing 
loss and left ear tinnitus.  The veteran was informed of 
these determinations in January 1998.  In August 1998, he 
requested that the RO advise him on his tinnitus and hearing 
loss of the right and left ears.  In an October 1998 letter, 
the RO advised the veteran that in January 1998 a letter was 
sent to the veteran advising him of the basis for the 
continuance of his current evaluations for his left ear 
tinnitus and for his left ear hearing loss, and also advising 
him of the basis for the denial of his claim of entitlement 
to service connection for right ear hearing loss.  He was 
also informed that by a decision in September 1998 service 
connection for right ear tinnitus was not warranted.  The 
veteran's appeal rights were explained at that time.  The 
veteran has not initiated the appellate process with respect 
to these issues, and the Board will not address them further.  

In addition, the Board notes that the RO considered the 
veteran's claim as whether new and material evidence had been 
received to reopen a prior claim of entitlement to service 
connection for a C5-6 herniated disc.  The proper issue in 
this appeal is entitlement to service connection for a C5-6 
herniated disc since there is no prior final rating 
determination on that issue.  


FINDING OF FACT

There is no competent medical evidence which demonstrates the 
veteran's herniated disc at C5-6 is related to any in-service 
injury or symptomatology, or is otherwise related to his 
period of service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a herniated disc at C5-6 is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §k 3.303 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998). In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to combat veterans, combat veterans are afforded 
special consideration and are given the benefit of the doubt 
in disability cases under 38 U.S.C.A. § 1154(b); see also 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Under this 
rule, satisfactory non-expert, or "lay" evidence that a 
disease or injury was incurred in combat will be accepted as 
sufficient proof of service connection if it is consistent 
with the circumstances, conditions or hardships of such 
service, even absent official record of such incurrence. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1998).

However, the special consideration given to combat veterans, 
when applicable, only deals with the question of whether a 
particular disease or injury was incurred in or aggravated by 
service. These provisions do not address the other two 
elements required for a service-connected disability, namely 
a current diagnosis and a nexus to service.  Both of these 
elements require competent medical expertise. See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Fluker v. Brown, 5 Vet. App. 
296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Cox v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 
565, 567 (1993). 

In this case, the Board acknowledges the veteran's DD Forms 
214 indicates he was awarded the Combat Infantryman Badge 
(CIB) during his period of service.  As such, the Board finds 
the veteran engaged in combat with the enemy during his 
period of active service, and thus, the veteran's lay 
testimony or statement is accepted as conclusive evidence 
that the veteran sustained a neck injury/disorder while in 
combat.  However, the veteran must still show, via competent 
medical expertise, that his current neck disorder is linked 
to an in-service neck injury or is otherwise related to his 
period of service.

With respect to the evidence of record, the veteran's service 
medical records show that in August 1970 the veteran was 
found to have a history of low back pain, as well as that in 
October 1971 he complained of low back pain which radiated to 
his groin and legs.  However, the service medical records are 
devoid of any indication that the veteran complained of or 
was treated for any neck problems.

The post service medical evidence includes medical records 
from Keith L. Schaible, M.D., from the St. Francis Hospital 
dated October 1996.  These records reveal the veteran 
underwent an anterior cervical discectomy at C5-C6 with 
anterior interbody arthrodesis with autologous iliac crest 
graft.  Additionally, radiology reports from the High Tech 
Medical Park dated January 1997 show the veteran had mild 
changes of degenerative disc disease of the lower thoracic 
spine, and possible herniated nucleus pulposus at L4-5, T8-9, 
and T9-10.  However, the Board notes that neither the records 
from the St. Francis Hospital nor the radiology reports from 
the High Tech Medical Park provide any medical evidence 
showing the veteran's current herniated disc at C5-6 is 
related to an in-service neck injury/disease or is otherwise 
related to his period of service. 

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
current herniated disc at C5-6 is related to any in-service 
injury or symptomatology, or is otherwise related to his 
period of service.  See 38 C.F.R. §§ 3.303.  Specifically, 
the veteran has failed to satisfy an essential element 
necessary to well ground his claim, which is the existence of 
a nexus between the currently claimed herniated disc at C5-6 
and his period of service.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Furthermore, the Board finds that the veteran does not meet 
the requirements of 38 C.F.R. § 3.303(b) because he has not 
established that his neck disorder symptomatology has been 
continuous since his discharge from service, and has not 
shown, via competent medical evidence, that such neck 
disorder is related to his in-service symptomatology.  See 
Clyburn v. West, No. 97-1321 (U.S. Vet. App. April 2, 1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)); see also Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a herniated disc at C5-6, 
the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
the claim will be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).

In arriving at this conclusion, the Board has taken into 
consideration the various statements in correspondence by the 
veteran and his representative tending to link the veteran's 
herniated disc at C5-6 to his period of service.  While the 
Board acknowledges the sincerity of these statements, the 
Board notes that neither the veteran nor his representative, 
as lay persons, is qualified to offer a medical opinion which 
would fulfill the nexus requirement.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the Court held that a veteran does not meet the 
burden of presenting evidence of a well grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).  See generally Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  The Board is not aware of any 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim on appeal "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

Lastly, the Board emphasizes that, although it has considered 
and decided the veteran's appeal on a ground different from 
that of the RO, which denied the veteran's claim of 
entitlement to service connection for a herniated disc at C5-
6 on the grounds that no new and material evidence had been 
submitted to warrant a reopening of the veteran's case, the 
appellant has not been prejudiced by the Board's decision.  
The veteran has not been prejudiced because, in considering 
the claim de novo, the Board afforded the veteran greater 
consideration than previously afforded by reviewing the 
veteran's claim based on new and material evidence.  
Furthermore, this decision does not stand as a bar to any 
future attempts to secure compensation in this regard.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board views its discussion as sufficient to inform the 
veteran of the evidence which he must present in order to 
make his claim well-grounded, and the reasons why his current 
claim is inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a herniated disc at C5-6 is denied. 



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

